DETAILED ACTION
1.	Claims 1-18 of application 17/375,587, filed on 14-July-2021, are presented for examination.  The IDSs received on 14-July-2021, 10-November-2021 and 4-August-2022 have been considered.  The present application is a CON of application 16/386,867, filed on 17-April-2019, now USP 11,105,636.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent application 16/386,867, which is now USP 11,105,636.  Appropriate correction is optional, but nevertheless requested.

Claim Objections 
3.	Claim 9 is objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
The phrase “generating, by the one or more processors based on the new the new distance between the user to the beacon or the new position of the user relative to the beacon” 
requires correction.

Double Patenting Rejections
4.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11,105,636 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘636 patent are directed to radio enhanced augmented reality and virtual reality with truly wireless earbuds.  Furthermore, the features of claims 1-18 of the present invention are primarily directed to the corresponding features in claims 1-20 of the ‘636 patent. See the following comparison:
(Present claim 1)	A method, comprising:
receiving, by one or more processors from a first antenna located in a first earbud worn by a user, a first signal from a beacon [‘636:claim 1 (receiving, by one or more processors from a first antenna located in a first earbud worn by a user, a first signal from a beacon)]; 
receiving, by the one or more processors from a second antenna located in a second earbud worn by the user, a second signal from the beacon [‘636:1 (receiving, by the one or more processors from a second antenna located in a second earbud worn by the user, a second signal from the beacon)]; 
determining, by the one or more processors based on the received first signal and the second signal, a signal strength of the beacon [‘636:1 (comparing, by the one or more processors, an arrival time or a signal strength of the received first signal and the received second signal)]; 
determining, by the one or more processors based on the signal strength of the beacon, at least one of a distance between the user to the beacon or a position of the user relative to the beacon [‘636:20 (determining, by the one or more processors based on the signal strength of the beacon, a distance between the user to the beacon.)]; 
receiving, by the one or more processors, motion data from one or more sensors indicating a movement of the user [‘636:5 (receiving, by the one or more processors, motion data from one or more sensors indicating a movement of the user)]; and 
correlating, by the one or more processors, the motion data with the first signal and the second signal, wherein determining the distance between the user to the beacon or the position of the user relative to the beacon is further based on the correlated motion data [‘636:5 (correlating, by the one or more processors, the motion data with the first signal and the second signal, wherein determining the distance between the user to the beacon or the facing direction of the user with respect to the beacon is further based on the correlated motion data.)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-18 of the present invention, and claims 1-20 of the ‘636 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘636 patent, and the specifications of both the present invention and the ‘636 patent support the identical critical features noted above. 
 
Claim Rejections under 35 U.S.C. § 103
5.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

5.2 	Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Laine (hereinafter L), USP Publication 2010/0309045, in view of Williamson (W), USP Publication 2018/0024362, and further in view of Shanmugam et al (S1), USP Publication 2015/0348146 and Simon (S2), USP 8,588,432.
	
5.3	(L) discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-18.  However, in analogous prior art references in the same field of endeavor and/or reasonably pertinent to the problem being solved, (W) or (S1) or (S2) describes these features, including: *Note: Unless otherwise noted as (W) or (S1) or (S2), all of the following citations are to (L). 
Claims 1, 16 and 18:	A method, comprising:
receiving [¶0044 (reception means adapted to receive the radio-electric signals as emitted by the beacons)], by one or more processors from a first antenna located in a first earbud worn by a user [0019 (said antennas are arranged on a headset, adapted to be carried by said user's head (whereby the headset is deemed equivalent to the claimed earbuds, wherein each is an audio output device placed near a user’s ears with the user’s head in between (see Figs. 3-4 of the ‘045 reference and Fig. 7A of the applicant’s invention.))); 0045 (the reception means provides a direction reception of the radio-electric signals emitted by the beacons 3.1 to 3.n, and comprises three antennas 24, 25 and 26 incorporated into a headset 27 adapted to be carried by the user's head)], a first signal from a beacon [0035 (each beacon can, through the emitter and the antenna thereof, address to the user being in said location, a radio-electric signal comprising a decametric, hectometric or kilometric carrier modulated by information relating to its own position.); 0038 (the n beacons, i.e. beacon 3.1 (the first antenna; see also Fig. 1))]; 
receiving [0044], by the one or more processors from a second antenna located in a second earbud worn by the user [0019; 0045], a second signal from the beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (beacon 3.1 (the first antenna; see also Fig. 1))]; 
determining, by the one or more processors based on the received first signal and the second signal, a signal strength of the beacon [0044-0050 (processing said received signals comprising calculation means able to calculate, from said signals, the terrestrial position and orientation of said equipment (0044)…the processing means comprise, for each antenna 24, 25, 26 (see FIG. 4), a band-pass filter, an amplifier and a sampler, simultaneously performing filtering, amplifying and sampling of the signals received from the three antennas (0047)…the total amplitude of the signal received from said beacon by the three antennas (0049)); 0052 (summing the digital signals from all the paths, this sum could then be used for measuring the total signal being received and used for the gain automatic command…The same sum signal is also processed for extracting therefrom the message carried by the modulation of each beacon, such a message comprising the position of the beacon, the identification code thereof and, optionally, auxiliary data for users.)]; 
determining, by the one or more processors based on the signal strength of the beacon, at least one of a distance between the user to the beacon or a position of the user relative to the beacon [0051 (Based on the results of such calculations, performed for each beacon, the calculation means calculate the apparent angles between said beacons, then (through the known capable arc method) the position and the orientation of the user with respect to the beacons)]; 
receiving, by the one or more processors, motion data from one or more sensors indicating a movement of the user [W:0052 (the location of a virtual object may be further supported by the use of micro-electro-mechanical system (MEMS) sensors within the augmented reality user device)]; and 
correlating, by the one or more processors, the motion data with the first signal and the second signal, wherein determining the distance between the user to the beacon or the position of the user relative to the beacon is further based on the correlated motion data [W:0052 (the location of a virtual object may be further supported by the use of micro-electro-mechanical system (MEMS) sensors within the augmented reality user device…rendering the virtual object in the augmented reality environment is carried out further on the basis of information obtained via the one or more micro-electro-mechanical system sensors)].

Claim 2:  wherein the first signal and the second signal are received using a same frequency channel [0014 (said emission wavelengths of said beacons could be identical); 0036 (However, for simplicity purposes, all the beacons preferably use the same carrier frequency.)].

Claim 3:  controlling, by the one or more processors, one or more antenna control circuits to combine the first signal and the second signal, wherein the at least one signal strength is determined based on the combined signal [0052 (summing the digital signals from all the paths, this sum could then be used for measuring the total signal being received and used for the gain automatic command…The same sum signal is also processed for extracting therefrom the message carried by the modulation of each beacon, such a message comprising the position of the beacon, the identification code thereof and, optionally, auxiliary data for users.)].

Claim 4:  determining, by the one or more processors, that a quality of the first signal is stronger than a quality of the second signal, wherein the signal strength is determined based on the first signal [W:0056 (The signal strength on each receiver/antenna enables the distance to be resolved…For example, the user device may comprise an array of multiple radio frequency receivers to identify angles of arrival and received signal strengths so that a single beacon emitting a single type of signal may be used.); 0057 (performing the spatial resolution operation comprises identifying angles of departure and received signal strengths of the received plurality of signals and/or identifying times of flight and received signal strengths of the received plurality of signals.)].

Claim 5:  receiving [0044], by the one or more processors from the first antenna [0045], a third signal from a second beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (the n beacons, i.e. beacon 3.2 (the second antenna; see also Fig.1))]]; 
receiving [0044], by the one or more processors from the second antenna [0019; 0045], a fourth signal from the second beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (beacon 3.2 (the second antenna; see also Fig.1))]; 
determining, by the one or more processors based on the third signal and the fourth signal, at least one other signal strength [0044-0050 (processing said received signals comprising calculation means able to calculate, from said signals, the terrestrial position and orientation of said equipment (0044)…the processing means comprise, for each antenna 24, 25, 26 (see FIG. 4), a band-pass filter, an amplifier and a sampler, simultaneously performing filtering, amplifying and sampling of the signals received from the three antennas (0047)…the total amplitude of the signal received from said beacon by the three antennas (0049)); 0052 (summing the digital signals from all the paths, this sum could then be used for measuring the total signal being received and used for the gain automatic command…The same sum signal is also processed for extracting therefrom the message carried by the modulation of each beacon, such a message comprising the position of the beacon, the identification code thereof and, optionally, auxiliary data for users.)]; and 
determining, by the one or more processors based on the at least one other signal strength, at least one of the distance between the user to the second beacon, the position of the user relative to the beacon [0051 (Based on the results of such calculations, performed for each beacon, the calculation means calculate the apparent angles between said beacons, then (through the known capable arc method) the position and the orientation of the user with respect to the beacons)], or a facing direction of the user relative to the second beacon.

Claim 6:  receiving, by the one or more processors, a request for navigation instructions for reaching a destination [(S1):0088 (The geo-fencing application may provide additional information to the customer, such as the name of a customer representative who can verify the transaction)]; 
accessing, by the one or more processors, a storage system to obtain a location of the destination relative to the beacon [(S1):0088 (The geo-fencing application may provide additional information to the customer, such as the name of a customer representative who can verify the transaction and/or a map of the store guiding the customer to the service representative); (S1):0094 (the service representative is prompted to add or delete a device or product to be associated with the beacon. This step effectively assigns/removes devices and products in the store to/from the various zones.)]; 
generating, by the one or more processors based on the location of the destination relative to the beacon and at least one of the distance between the user to the beacon or the  position of the user relative to the beacon, navigation instructions for reaching the destination [(S1):0088 (The geo-fencing application may provide additional information to the customer, such as a map of the store guiding the customer to the service representative or to a sales desk by the shortest route based on the last zone registered by the geo-fencing application for the customer's mobile device)].

Claim 7:  wherein the beacon and the destination are in an indoor environment [0001; 0003; 0011; 0029; (S):0002].

Claim 8:  receiving [0044], by the one or more processors from the first antenna [0045], a third signal from the beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (beacon 3.1 (the first antenna; see also Fig. 1))]; 
receiving [0044], by the one or more processors from the second antenna [0019; 0045], a fourth signal from the beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (the n beacons, i.e. beacon 3.2 (the second antenna; see also Fig.1))]]; 
determining, by the one or more processors based on the third signal and the fourth signal, at least one new signal strength [0044-0050 (processing said received signals comprising calculation means able to calculate, from said signals, the terrestrial position and orientation of said equipment (0044)…the processing means comprise, for each antenna 24, 25, 26 (see FIG. 4), a band-pass filter, an amplifier and a sampler, simultaneously performing filtering, amplifying and sampling of the signals received from the three antennas (0047)…the total amplitude of the signal received from said beacon by the three antennas (0049)); 0052 (summing the digital signals from all the paths, this sum could then be used for measuring the total signal being received and used for the gain automatic command…The same sum signal is also processed for extracting therefrom the message carried by the modulation of each beacon, such a message comprising the position of the beacon, the identification code thereof and, optionally, auxiliary data for users.)]; 
determining, by the one or more processors based on the at least one new signal strength, a new distance between the user to the beacon [0051 (Based on the results of such calculations, performed for each beacon, the calculation means calculate the apparent angles between said beacons, then (through the known capable arc method) the position and the orientation of the user with respect to the beacons)]; and 
generating, by the one or more processors based on the new distance between the user to the beacon, updated navigation instructions for reaching the destination [(S1):0088 (The geo-fencing application may provide additional information to the customer, such as the name of a customer representative who can verify the transaction and/or a map of the store guiding the customer to the service representative or to a sales desk by the shortest route based on the last zone registered by the geo-fencing application for the customer's mobile device)].

Claim 9:  receiving [0044], by one or more processors from the first antenna [0045], a third signal from the beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (beacon 3.1 (the first antenna; see also Fig. 1))]; 
receiving [0044], by the one or more processors from the second antenna [0019; 0045], a fourth signal from the beacon [0013 (The emission wavelengths of said beacons could be different one from the other, each wavelength being specific to a beacon. In such a case, said reception means could identify each beacon by its own emission frequency and said beacons could emit simultaneously.); 0035; 0038 (the n beacons, i.e. beacon 3.2 (the second antenna; see also Fig.1))]]; 
comparing, by the one or more processors, the third signal and the fourth signal [0012; 0051 (the calculation means calculates the apparent angles between said beacons)]; 
determining, by the one or more processors based on the comparison, a new distance between the user to the beacon or a new position of the user relative to the beacon [0012 (From information received from said beacons, the calculation means are adapted, using known calculation methods, to determine the position and orientation of said equipment (that is, of said user) compared to said beacons); 0051 (the calculation means calculates the apparent angles between said beacons, then (through the known capable arc method) the position and the orientation of the user with respect to the beacons)]; and 
generating, by the one or more processors based on the new the new distance between the user to the beacon or the new position of the user relative to the beacon, updated navigation instructions for reaching the destination [(S1):0088 (The geo-fencing application may provide additional information to the customer, such as the name of a customer representative who can verify the transaction and/or a map of the store guiding the customer to the service representative or to a sales desk by the shortest route based on the last zone registered by the geo-fencing application for the customer's mobile device)].

Claim 10:  receiving, by the one or more processors, a request for additional information about items in an indoor environment [(S1):0099 (The displayed screen asks the customer if she would like to see more information about the smart phone and provides the customer with two soft-keys, one to view a video about the smart phone and the other to decline. In this example, the customer accepts and the geo-fencing application streams a video about the Samsung smart phone to the mobile device)]; 
accessing, by the one or more processors, a storage system to obtain locations of a plurality of items relative to the beacon in the indoor environment [(S1):0094 (the service representative is prompted to add or delete a device or product to be associated with the beacon. This step effectively assigns/removes devices and products in the store to/from the various zones.)]; 
determining, by the one or more processors based on the position of the user relative to the beacon and the locations of the plurality of items relative to the beacon, a position of the user relative to an item of the plurality of items [(S1):0064 (as a customer who has logged-in moves through the store, changes in the zone sensed by the customer's mobile device are automatically sent to the geo-fencing application which then sends the zone change information to the POS terminals…it also registers when a customer is engaged with a zone, for example purchasing a product offered in the zone or scanning a catalog of items available in the zone.)]; 
determining, by the one or more processors based on the position of the user relative to the item, that the user is viewing the item [(S1):0064 (when a customer is engaged with a zone, for example purchasing a product offered in the zone or scanning a catalog of items available in the zone)]; 
accessing, by the one or more processors, the storage system to obtain additional information about the item [(S1):0066 (the geo-fencing application running on the server may deliver different content to the mobile device…the content of the display may include both store-wide items and items specifically assigned to the zone.)]; and 
generating, by the one or more processors, an output including the additional information about the item [(S1):0066 (a catalogue of items available in the zone or a special promotional item for that zone…the display may include separate soft-keys allowing a customer to access a store-wide catalog and a catalog specific to the current zone.)].

Claim 11:  comparing, by the one or more processors, an arrival time or a signal strength of the received first signal and the received second signal [0012 (From information received from said beacons, the calculation means are adapted, using known calculation methods, to determine the position and orientation of said equipment (that is, of said user) compared to said beacons)]; 
determining, by the one or more processors, based on the comparison of the arrival time or the signal strength of the received first and second signals, a facing direction of the user with respect to the beacon [0012 (From information received from said beacons, the calculation means are adapted, using known calculation methods, to determine the position and orientation of said equipment (that is, of said user) compared to said beacons); 0051 (the calculation means calculates the apparent angles between said beacons, then (through the known capable arc method) the position and the orientation of the user with respect to the beacons)]; and
determining, by the one or more processors based on the position of the user relative to the item and the facing direction of the user with respect to the beacon, a facing direction of the user with respect to the item [0012; 0051], wherein determining that the user is viewing the item is further based on the facing direction of the user with respect to the item [(S1):0064 (when a customer is engaged with a zone, for example purchasing a product offered in the zone or scanning a catalog of items available in the zone)].

Claim 12:  receiving, by the one or more processors, motion data from one or more sensors indicating a movement of the user, wherein determining that the user is viewing the item is further based on the motion data [(S1):0064 (as a customer who has logged-in moves through the store, changes in the zone sensed by the customer's mobile device are automatically sent to the geo-fencing application which then sends the zone change information to the POS terminals…it also registers when a customer is engaged with a zone, for example purchasing a product offered in the zone or scanning a catalog of items available in the zone.)].

Claim 13:  receiving, by the one or more processors, a request for enhanced interactive experience [0015 (input means, such as a keyboard); (S2):col. 2:line(s) 63 through 3:5, at a venue 1:27-32]; 
accessing, by the one or more processors, a storage system to obtain a location of a display relative to the beacon [0051 (indication means able to understand a system for displaying such a position and such an orientation on a map or a plan of said location)]; 
determining, by the one or more processors based on the position of the user relative to the beacon and the location of the display relative to the beacon, a position of the user relative to the display [(S2):5:29-62 (Signals transmitted by transmitters 220, 222, 230 are synchronized for accuracy in determining location therefrom…from which each receiver determines its location within the venue)]; 
controlling, by the one or more processors based on the position of the user relative to the display, one or more characteristics of an audio output [(S2):5:29-50 (audio program)].

Claim 14:  comparing, by the one or more processors, an arrival time or a signal strength of the received first signal and the received second signal [0012 (From information received from said beacons, the calculation means are adapted, using known calculation methods, to determine the position and orientation of said equipment (that is, of said user) compared to said beacons)]; and 
determining, by the one or more processors, based on the comparison of the arrival time or the signal strength of the received first and second signals, a facing direction of the user with respect to the beacon [0012 (From information received from said beacons, the calculation means are adapted, using known calculation methods, to determine the position and orientation of said equipment (that is, of said user) compared to said beacons); 0051 (the calculation means calculates the apparent angles between said beacons, then (through the known capable arc method) the position and the orientation of the user with respect to the beacons)]; and 
determining, by the one or more processors based on the position of the user relative to the display and the facing direction of the user with respect to the beacon, a facing direction of the user with respect to the display [0012; 0051], wherein controlling the one or more characteristics of the audio output is further based on the facing direction of the user with respect to the display [(S1):0064 (when a customer is engaged with a zone, for example purchasing a product offered in the zone or scanning a catalog of items available in the zone); (S2):5:29-50 (audio program)].

Claim 15:  wherein controlling the one or more characteristics of the audio output is further based on the motion data [(S2):5:45-63 (the receivers each receive the respective locating signals transmitted by transmitters, from which each receiver determines its location within venue); (S2):6:9-42 (Personal receiver 500 utilizes its determined distance from the nearest of speakers and the atmospheric data received from at least one of wireless transmitters to determine the actual present speed of sound in venue 100, and therefrom the difference in time between the wirelessly transmitted audio program and the natural sound of the audio program as would be heard in that location from the nearest of loudspeakers)].

Claim 17:  one or more output devices configured to generate outputs with one or more characteristics based on the facing direction of the user relative to the beacon [0051 (indication means able to understand a system for displaying such a position and such an orientation on a map or a plan of said location)].

5.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the positioning system of Laine with the features disclosed by Williamson, Shanmugam and Simon because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661